Citation Nr: 1730674	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rate of disability compensation for dependents.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as an administrative decision issued in March 2016.  The claim has been transferred to the RO in Buffalo, New York.

In November 1998, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered the claim for TDIU.  In February 1999, the Board remanded the issue of entitlement to TDIU for further development, and by an April 2000 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (JMR), requesting that the Court vacate the decision. 

In an April 2001 Order, the Court granted the JMR, vacated the Board's decision, and remanded the case to the Board for compliance with the directives of the JMR.  In October 2003, the Board remanded the TDIU claim to the RO for further development.

In February 2009, the Board again remanded the claim on appeal for further development, and a January 2011 decision denied the Veteran's claim.  The Veteran subsequently appealed the decision to the Court.  In an October 2011 Order, the Court granted a JMR that vacated the Board's decision, and remanded the case to the Board for compliance with the directives with the JMR. 

The Board again remanded the issue of TDIU for further development in June 2012, in compliance with the JMR.  The issue was remanded once again in March 2014 and in November 2016 for further development.  That development has not been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

As to issue involving consideration of the Veteran's dependents, the Board notes that several administrative decisions were issued that reduced the Veteran's benefit award as the result of a perceived overpayment.  Specifically, a January 2016 decision adjusted the Veteran's benefit award based on the removal of a dependent spouse from the date of a divorce, and declined to add a former spouse due to her death in May 2013 and a dependent child who graduated in May 2015.  The Veteran filed a timely Notice of Disagreement with regard to this issue in March 2016.  See 38 C.F.R. § 20.201 (2016).  The issue was included in the November 2016 remand so that a Statement of the Case (SOC) could be prepared.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue was developed and has now been certified for appellate consideration.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In September 2015, VA was informed that the Veteran had divorced from his first wife in 2002; remarried in 2006; been widowed in 2013; and that his stepdaughter, who was born in December 1992, had graduated from school in May 2015. 



CONCLUSION OF LAW

The criteria for an increased rate of disability compensation for dependents have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401, 3.652 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016), are not applicable to the claim of an increased rate of disability compensation for dependents, currently on appeal, because this claim turns on a matter of law, and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to this issue on appeal.  The relevant facts in this case are not in dispute.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

In this case, service connection was initially awarded by rating decision dated in August 1995.  The Veteran's combined evaluation at that time was 50 percent.  The notification furnished to the Veteran at that time stated that additional benefits for the Veteran's spouse were included in his monetary award.  The award letter went on to state that VA should be immediately notified of any change in the number or status of dependents, or an overpayment in the account that must be repaid would result.  The record does not include references to the Veteran's dependents until a November 2014 report of contact where VA attempted to verify the Veteran's dependent's information.  Additional attempts were made through mid-December 2014 without success.  The Veteran was sent a form requesting information about his dependents.  When a response was not received, a reduction in his compensation payments was proposed.  In September 2015, the Veteran was informed that his former spouse was being removed from his award, effective the last date that his dependents were verified.  The notification noted the Veteran's failure to respond to requests for dependency information.  

In September 2015, VA received a declaration of status of dependents from the Veteran.  At that time, he indicated that he had been married twice, in 1993 and 2006.  His first marriage had ended in divorce.  A copy of the divorce decree, dated in May 2002 was received by VA.  His second marriage ended in the death of his spouse.  A copy of the death certificate, dated in May 2013, was received by VA.  In January 2016, VA amended the Veteran's award to add his first wife until the time of their divorce, but that his second wife and stepdaughter could not be added as his second wife had died and his stepdaughter had graduated from school, negating her dependent status, prior to receipt of the claim to add them to the award of benefits.  

Following this notification, the Veteran filed a Notice of Disagreement (NOD).  See VA Form 21-0958.  At that time, the Veteran stated that he was unaware that he had been receiving benefits for his former spouse or that he could claim a dependent child.  He stated that he was not contesting the overpayment that had been created, but wished to have his second spouse and dependent child added so that the overpayment could be reduced.  

Based on the foregoing, the Veteran is not shown to be eligible for additional compensation for his dependents.  The record is absent evidence that, prior to September 2015, the RO was aware of the existence of the two dependents at issue here.  The Veteran's second wife was deceased two years prior to his application for additional compensation.  His stepdaughter was no longer a dependent, as of her May 2015 graduation.  As the September 2015 date is the date of claim and no living or qualifying dependents were identified as of that time, by regulation, there is no eligibility for this benefit.  38 C.F.R. § 3.31.  Accordingly, entitlement to an increased rate of disability compensation for dependents is denied.


ORDER

An increased rate of disability compensation for dependents is denied.  


REMAND

As noted, the Board has denied the issue of TDIU on two occasions, both of which were vacated and remanded pursuant to Court orders following JMR, and remanded the issue six times.  The most recent, November 2016, remand noted that, while the Veteran was currently employed and had been able to maintain employment since March 2016, his claim had been on appeal since 1995 and that he may have been unable to maintain employment for, at least, part of the intervening 21 years.  The remanded requested a "Veteran's Health Administration Vocational Rehabilitation Specialist" to conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The specialist, in part, was to obtain a complete occupational history of the Veteran, including a review of the Veteran's past and current occupations and whether he was underemployed and, if so, for how long.  For various reasons, this could not be accomplished and the case was returned to the Board without the specialist evaluation.  Upon further review, the information regarding the Veteran's employment history is necessary in assessing his eligibility to TDIU since 1995.  Efforts to obtain this information should be undertaken, as directed below, using the methods that are available.  As such, the case must be returned.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a social and industrial (S & I) survey to evaluate the impact of the Veteran's service-connected disabilities with regard to his ability to function in an occupational setting from July 1, 1995, to the present.  If a S & I survey cannot be accomplished, the AOJ should take other appropriate action to obtain the information below.  The examiner should determine, to the extent possible, the following:  

A. The Veteran's complete occupational history from July 1, 1995, to the present, with salary;

B. The Veteran's current occupation with salary;

C. Whether the Veteran is working full-time or part-time; if the Veteran is underemployed, for how long;

D. Whether the Veteran lives below the poverty line and, if so, for how long;

E. Any other evidence deemed pertinent to this case as it pertains to the Veteran's occupational history and ability to obtain and maintain substantially gainful employment.

Attention is directed to the reports of February 2015 VA examinations and a March 18, 2016, VA Form 5655, Financial Status Report, as to employment of the Veteran.  

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed, and readjudicate the TDIU claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and any representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, including the S & I survey that has been ordered, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


